Use TabCase
        key1:21-cr-00175-TJK
            to move from fieldDocument
                               to field on
                                         55this form.
                                             Filed 04/09/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                         Criminal Number        1:21CR175-4

CHARLES DONOHOE
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:              (Please check one)


 9■      CJA                9      RETAINED           9     FEDERAL PUBLIC DEFENDER


                                            Lisa S. Costner Digitally signed by Lisa S. Costner
                                                            Date: 2021.04.09 10:04:13 -04'00'

                                                                 (Signature)



                                           PLEASE PRINT THE FOLLOWING INFORMATION:


                                          Lisa Costner, NC State Bar #14308
                                                         (Attorney & Bar ID Number)
                                          Lisa S. Costner, PA
                                                                (Firm Name)
                                          952 W. 4th St., Ste 200
                                                               (Street Address)

                                          Winston Salem NC                        27101
                                           (City)                (State)           (Zip)
                                          336-748-1885
                                                             (Telephone Number)
